DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 01/13/2021.
Claims 1, 5, 7, 11 and 13 have been amended, and claims 4 and 10 have been canceled.  Currently, claims 1-3, 5-9 and 11-13 are pending.

Remarks

Independent claims 1, 7 and 13 are amended to incorporate the allowable subject matter of claims 4 and 10 correspondingly.  In addition, in view of further search and consideration, the prior art rejection of claims 1-3, 5-9 and 11-13 has been withdrawn.

Applicant’s representative was contacted to resolve remaining issues to place claims in condition for allowance (see attached Interview Summary).

Claims 1-3, 5-9 and 11-13, as presented and/or amended in the following Examiner’s Amendment section, are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Keith Lim (Reg. No. 68,912) on 02/08/2021.

The application has been amended as follows: 
Please amend claims 1, 5, 7, 11 and 13 as presented in the following complete listing of claims as follows:

1.	(Currently Amended) A method for generating information, the method comprising:
determining standard search statements from preset historical search data, wherein the standard search statements are search statements including any entity in [[the]]a preset entity list and any standard attribute in a preset standard attribute list corresponding to the any entity; [[and]]
determining, for each of the determined standard search statements, a co-occurrence search statement of the each of the standard search statements from the historical search data, and determining contents other than [[the]]an entity in the co-occurrence search statement as a generalized attribute of the standard attribute in the each of the standard search statements, wherein the co-occurrence search statement is a search statement used when a page corresponding to a search result item finally clicked by a user after search is identical to a page 
extracting search data in a preset period;
determining target search statements from the search data, the target search statements being search statements including entities in [[a]]the preset entity list;
determining attributes of the entities included in the target search statements, each attribute associated with a standard attribute and at least one corresponding generalized attribute; and
clustering, for each of the entities involved in the target search statements, the target search statements including the each of the entities according to the attributes in the target search statements including the each of the entities, and determining a target attribute of the each of the entities based on a sum of a number of searches for the target search statements in each of clustered groups.

2.	(Original) The method for generating information according to claim 1, wherein after the determining a target attribute of the each of the entities based on a sum of a number of searches for the target search statements in each of clustered groups, the method further comprises:
determining, for the each of the entities involved in the target search statements, an attribute value of the target attribute of the each of the entities, and storing the target attribute of the each of the entities, and the attribute value of the target attribute of the each of the entities into a database.

3.	(Original) The method for generating information according to claim 1, wherein the determining target search statements from the search data comprises:
deduplicating search statements in the search data, and collecting the number of searches for each of the deduplicated search statements in the search data; and


4.	(Canceled).

5.	(Currently Amended) The method for generating information according to claim 1, wherein the clustering, for each of the entities involved in the target search statements, the target search statements including the each of the entities according to the attributes in the target search statements including the each of the entities comprises:
matching the attributes of the entities in the target search statements respectively with each of the standard attributes in the preset standard attribute list and the generalized attribute of the each of the standard attributes; and
clustering, for the each of the entities involved in the target search statements, the target search statements including the each of the entities based on an attribute matching result with the each of the standard attributes and the generalized attribute of the each of the standard attributes as a group.

6.	(Original) The method for generating information according to claim 5, wherein the determining a target attribute of the each of the entities based on a sum of a number of searches for the target search statements in each of clustered groups comprises:
determining the sum of the number of searches for the target search statements in each of the clustered groups; and
determining the standard attribute corresponding to a maximum value of the determined sum of the number of searches as the target attribute of the entity.

7.	(Currently Amended) An apparatus for generating information, comprising:

a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
determining standard search statements from preset historical search data, wherein the standard search statements are search statements including any entity in [[the]]a preset entity list and any standard attribute in a preset standard attribute list corresponding to the any entity; [[and]]
determining, for each of the determined standard search statements, a co-occurrence search statement of the each of the standard search statements from the historical search data, and determining contents other than [[the]]an entity in the co-occurrence search statement as a generalized attribute of the standard attribute in the each of the standard search statements, wherein the co-occurrence search statement is a search statement used when a page corresponding to a search result item finally clicked by a user after search is identical to a page corresponding to a search result item finally clicked by the user after searching using the standard search statement;
extracting search data in a preset period;
determining target search statements from the search data, the target search statements being search statements including entities in [[a]]the preset entity list;
determining attributes of the entities included in the target search statements, each attribute associated with a standard attribute and at least one corresponding generalized attribute; and
clustering, for each of the entities involved in the target search statements, the target search statements including the each of the entities according to the attributes in the target search statements including the each of the entities, and determining a target attribute of the each of the entities based on a sum of a number of searches for the target search statements in each of clustered groups.

8.	(Original) The apparatus for generating information according to claim 7, wherein after the determining a target attribute of the each of the entities based on a sum of a number of 
determining, for the each of the entities involved in the target search statements, an attribute value of the target attribute of the each of the entities, and storing the target attribute of the each of the entities, and the attribute value of the target attribute of the each of the entities into a database.

9.	(Original) The apparatus for generating information according to claim 7, wherein the determining target search statements from the search data comprises:
deduplicating search statements in the search data, and collecting the number of searches for each of the deduplicated search statements in the search data; and
determining the target search statements from the deduplicated search statements, wherein the target search statements are the search statements including the entity in the preset entity list. 

10.	(Canceled).

11.	(Currently Amended) The apparatus for generating information according to claim 7, wherein the clustering, for each of the entities involved in the target search statements, the target search statements including the each of the entities according to the attributes in the target search statements including the each of the entities comprises:
matching the attributes of the entities in the target search statements respectively with each of the standard attributes inthe preset standard attribute list and the generalized attribute of the each of the standard attributes; and
clustering, for the each of the entities involved in the target search statements, the target search statements including the each of the entities based on an attribute matching result with the each of the standard attributes and the generalized attribute of the each of the standard attributes as a group.

determining the sum of the number of searches for the target search statements in each of the clustered groups; and
determining the standard attribute corresponding to a maximum value of the determined sum of the number of searches as the target attribute of the entity.

13.	(Currently Amended) A non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising:
determining standard search statements from preset historical search data, wherein the standard search statements are search statements including any entity in [[the]]a preset entity list and any standard attribute in a preset standard attribute list corresponding to the any entity; [[and]]
determining, for each of the determined standard search statements, a co-occurrence search statement of the each of the standard search statements from the historical search data, and determining contents other than [[the]]an entity in the co-occurrence search statement as a generalized attribute of the standard attribute in the each of the standard search statements, wherein the co-occurrence search statement is a search statement used when a page corresponding to a search result item finally clicked by a user after search is identical to a page corresponding to a search result item finally clicked by the user after searching using the standard search statement;
extracting search data in a preset period;
determining target search statements from the search data, the target search statements being search statements including entities in [[a]]the preset entity list;
determining attributes of the entities included in the target search statements, each attribute associated with a standard attribute and at least one corresponding generalized attribute; and


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for generating/mining information, which comprises extracting search data in a preset period; determining target search statements from the search data, the target search statements including entities in a preset entity list; determining attributes of the entities in the target search statements, each attribute associated with a standard attribute and at least one corresponding generalized attribute; and clustering, for each of the entities involved in the target search statements, the target search statements including the each of the entities according to the attributes of the target search statements including the each of the entities, and determining a target attribute of the each of the entities based on a sum of number of searches for the target search statements in each of clustered groups.

The closest prior art of record, Mann et al. (U.S. Patent No. 9,047,278) teaches method/system for identifying and ranking attributes of entities based on query analysis (see Abstract), which comprises accessing query data from one or more query logs submitted in any 
 
However, Cisco fails to anticipate or render obvious feature of identifying/determining generalized attributes of standard attributes as recited as follows: determining standard search statements from preset historical search data, wherein the standard search statements are search statements including any entity in a preset entity list and any standard attribute in a preset standard attribute list corresponding to the any entity AND determining, for each of the determined standard search statements, a co-occurrence search statement of the each of the standard search statements from the historical search data, and determining contents other than an entity in the co-occurrence search statement as a generalized attribute of the standard attribute in the each of the standard search statements, wherein the co-occurrence search statement is a search statement used when a page corresponding to a search result item finally clicked by a user after search is identical to a page corresponding to a search result item finally clicked by the user after searching using the standard search statement, THEN (for the process of generating information) each attribute associated with an standard attribute and at least one corresponding generalized attribute (i.e., both a standard attribute and corresponding generalized attribute are used to identify a particular attribute), as similarly and equivalently presented in independent claims 1, 7 and 13.  
 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164